 Case 8:20-bk-11507-ES        Doc 402 Filed 01/13/21 Entered 01/13/21 22:12:03         Desc
                               Main Document     Page 1 of 4


 1   Michael W. De Vries (State Bar No. 211001)
     Christopher Lawless (State Bar No. 268952)
 2   KIRKLAND & ELLIS LLP
     555 South Flower Street
 3   Los Angeles, CA 90071
     Telephone: (213) 680-8400
 4   Facsimile: (213) 680 8500
     Email: michael.devries@kirkland.com
 5           clawless@kirkland.com
 6   Mark McKane, P.C. (State Bar No. 230552)
     Adam R. Alper (State Bar No. 196834)
 7   Brandon H. Brown (State Bar No. 266347)         Chad J. Husnick (pro hac vice)
     KIRKLAND & ELLIS LLP                            KIRKLAND & ELLIS LLP
 8   555 California Street                           300 North LaSalle
     San Francisco, CA 94104                         Chicago, IL 60654
 9   Telephone: (415) 439-1400                       Telephone: (312) 862-2000
     Facsimile: (415) 439-1500                       Facsimile: (312) 862-2200
10   Email: mmckane@kirkland.com                     Email: chusnick@kirkland.com
             aalper@kirkland.com
11           bhbrown@kirkland.com
12   Attorneys for MOTOROLA SOLUTIONS, INC.
13                             UNITED STATES BANKRUPTCY COURT

14                CENTRAL DISTRICT OF CALIFORNIA SANTA ANA DIVISION

15   In re:                                    CASE NO. 8:20-11507-ES
16   HYTERA COMMUNICATIONS                     Chapter 11
     AMERICA (WEST), INC., et al.,
17                                             Jointly Administered with Case Nos.:
                                               11508-ES and 11509-ES
18                 Debtors.
                                               MOTOROLA SOLUTIONS, INC.’S AND
19                                             DEBTORS’ JOINT STATEMENT REGARDING
                                               THE THIRD AMENDED APA INVENTORY
20
                                              Hearing:
21                                            Date: January 22, 2021
                                              Time: 2:00 p.m. (Pacific Time)
22                                            Place: 411 West Fourth Street, Courtroom 5A
                                                     Santa Ana, CA 92701 (via ZoomGov)
23

24

25

26

27

28


     JOINT STATEMENT RE 3RD AMENDED APA INVENTORY
 Case 8:20-bk-11507-ES         Doc 402 Filed 01/13/21 Entered 01/13/21 22:12:03                 Desc
                                Main Document     Page 2 of 4


 1          TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY
 2   JUDGE; HYTERA COMMUNICATIONS AMERICA (WEST), INC.; HYTERA AMERICA
 3   INC.; HYT NORTH AMERICA, INC.; THE UNITED STATES TRUSTEE; THE OFFICIAL
 4   COMMITTEE OF UNSECURED CREDITORS; AND ALL OTHER INTERESTED
 5   PERSONS ENTITLED TO NOTICE:
 6          Pursuant to the Court’s Order Approving Asset Purchase Agreement Among the Debtors and
 7   Buyer (Docket 375) and Orders Approving Stipulation to Extend Deadlines (Docket 385 and Docket
 8   393), Creditor Motorola Solutions, Inc. (“Motorola”) along with Hytera Communications America
 9   (West), Inc. (“Hytera West”), Hytera America Inc. (“Hytera East”), and HYT North America, Inc.
10   (collectively, the “Debtors”) respectfully submit this Statement respecting the inventory that is
11   scheduled to be sold pursuant to the Third Amended Asset Purchase Agreement (Docket 290, Exhibit
12   A (“Third Amended APA”)).1
13          Motorola has worked with Debtors since the December 17, 2020 hearing on Debtors’ Sale
14   Motion to resolve Motorola’s remaining objections concerning the sale of inventory under the Third
15   Amended APA. In sum, the parties have agreed that Motorola will withdraw its remaining objections
16   to the inventory sale under the Third Amended APA in return for a holdback from the sale of the
17   purported non-accused inventory. Specifically, subject to the Court’s approval, Motorola and Debtors
18   (along with the Creditor’s Committee) have agreed that Motorola will withdraw its objections to the
19   sale of inventory under the Third Amended APA, and the following language will be added to a revised
20   version of the proposed Sale Order:
21
            Upon the closing of the Sale, the Debtors shall segregate $[25% of sale proceeds of
22
            the inventory sale] of the Sale proceeds (the “Segregated Cash”). The Debtors shall
23          not use the Segregated Cash absent Motorola’s express written consent or Court
            authorization. All rights, claims, defenses, and the like are expressly preserved with
24          respect to the Segregated Cash.

25   The parties will submit a joint stipulation and proposed amended Sale Order by 2:00 p.m. on January

26

27
     1
       While Motorola and the Debtors were to submit separate statements on this issue (Docket 375),
     Motorola and Debtors have met and conferred numerous times in reaching an agreement that will
28   resolve Motorola’s objections and in lieu of seriatim separate statements, jointly submit this Statement
     to report the status and proposed resolution to the Court.

                                                        2
     JOINT STATEMENT RE 3RD AMENDED APA INVENTORY
 Case 8:20-bk-11507-ES         Doc 402 Filed 01/13/21 Entered 01/13/21 22:12:03              Desc
                                Main Document     Page 3 of 4


 1   19, 2021 (ahead of the Jan 22, 2021 continued hearing on the Third Amended APA) reflecting this
 2   agreement. The Court is empowered to enter such agreement under its equitable powers. See In re
 3   PW, LLC, 391 B.R. 25, 31, 46 (B.A.P. 9th Cir. 2008) (upholding use of “carve-out amount” from
 4   property sale to cover administrative claims).
 5          Following the December 17, 2020 hearing, the Illinois District Court (“District Court”) issued
 6   an Order denying Motorola’s requested injunction, but stated that “Hytera shall be ordered to pay a
 7   reasonable royalty to Motorola for the future use of Motorola’s trade secrets.” Docket 358 at 4. That
 8   Order requires Motorola and the Debtor Defendants to “submit a proposed plan no later than January
 9   14, 2021” respecting “what a reasonable royalty in this case would be,” and that “[i]f no agreed plan
10   can be reached, each party shall submit its own proposal.” Docket 358 at 9. While the District Court
11   denied Motorola’s motion for a permanent injunction, Motorola continued to have concerns regarding
12   the Debtors’ postpetition sale of inventory of accused products and any royalty that might arise from
13   such sale. Accordingly, Debtors, without conceding what part, if any, of the proceeds the Debtors
14   received are entitled to administrative expense priority, agreed to holdback the Segregated Cash and
15   reserve all parties’ rights with respect to the Segregated Cash.
16          Debtors expect to request approval of the forthcoming joint stipulation and proposed amended
17   Sale Order at or before the January 22, 2021 continued hearing, which would allow the sale of
18   inventory under the Third Amended APA to proceed while discussions continue regarding resolving
19   postpetition claims and a plan for liquidation and distributions thereunder.
20

21

22    DATED: January 13, 2021               By:
23                                                Christopher Lawless

24                                          Michael W. De Vries (State Bar No. 211001)
                                            Christopher Lawless (State Bar No. 268952)
25                                          KIRKLAND & ELLIS LLP
                                            555 South Flower Street
26                                          Los Angeles, CA 90071
                                            Telephone: (213) 680-8400
27                                          Facsimile: (213) 680 8500
                                            Email: michael.devries@kirkland.com
28                                                 clawless@kirkland.com

                                                      3
      JOINT STATEMENT RE 3RD AMENDED APA INVENTORY
 Case 8:20-bk-11507-ES      Doc 402 Filed 01/13/21 Entered 01/13/21 22:12:03               Desc
                             Main Document     Page 4 of 4


 1
                                        Mark McKane, P.C. (State Bar No. 230552)
 2                                      Adam R. Alper (State Bar No. 196834)
                                        Brandon H. Brown (State Bar No. 266347)
 3                                      KIRKLAND & ELLIS LLP
                                        555 California Street
 4                                      San Francisco, CA 94104
                                        Telephone: (415) 439-1400
 5                                      Facsimile: (415) 439-1500
                                        Email: MMcKane@kirkland.com
 6                                             aalper@kirkland.com
                                               bhbrown@kirkland.com
 7
                                        Chad J. Husnick (pro hac vice)
 8                                      KIRKLAND & ELLIS LLP
                                        300 North LaSalle
 9                                      Chicago, IL 60654
                                        Telephone: (312) 862-2000
10                                      Facsimile: (312) 862-2200
                                        Email: chusnick@kirkland.com
11

12                                      Attorneys for MOTOROLA SOLUTIONS, INC.
13

14

15
     DATED: January 13, 2021
16
                                        By:
17                                            John W. Lucas

18                                      Ira D. Kharasch (CA Bar No. 109084)
                                        John W. Lucas (CA Bar No. 271038)
19                                      Jason H. Rosell(CA Bar No. 269126)
                                        Victoria A. Newmark (CA Bar No. 183581)
20                                      PACHULSKI STANG ZIEHL & JONES LLP
                                        10100 N. Santa Monica Blvd., 13th Floor
21                                      Los Angeles, California 90067
                                        Telephone: (310) 277-6910
22                                      Facsimile: (310) 201-0760
                                        E-mail: ikharasch@pszjlaw.com
23                                               jlucas@pszjlaw.com
                                                 jrosell@pszjlaw.com
24                                               vnewmark@pszjlaw.com

25                                      Counsel to the Debtors and Debtors in Possession

26

27

28
                                                4
     JOINT STATEMENT RE 3RD AMENDED APA INVENTORY
